DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2020 has been entered.
 
Status of the Claims
	The response and amendment filed 07/10/2020 are acknowledged.  
Claims 1-3, 15, 18-19, 22, 63, 65 and 75-76 are pending.
	Claims 15, 18-19, and 22 remain withdrawn due to a previous restriction requirement. Election was made without traverse in the reply filed on 10/30/2017.
Claims 1-3, 63, 65, and 75-76 are treated on the merits in this action.


Withdrawn Rejections
The rejection of claims 1-3, 8, 10-11, 13-14, 63, 65, 70, and 72 under 35 U.S.C. 103 as being unpatentable over He, US 20140127290, Scharp, US 20090004238 and Edd, US 20100021984 A1 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-3, 8, 10-11, 13-14, 63, 65, 70, and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 21-23, 25-32, 34-37, 41-42 of copending Application No. 15313316 in view of He, US 20140127290, Scharp, US 20090004238 A1, and Edd, US 20100021984 A1.
The rejection of claims 75-76 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 34-44, 47, 49-54, and 56-57 of copending Application No. 15313316 in view of He, US 20140127290, Scharp, US 20090004238, and Edd, US 20100021984 A1 as applied to claims 1-3, 8, 10-11, 13-14, 63, 65, 70, and 72 and further in view of Li, Biomaterials, 32, 2011.
The claims of copending application 15313316 have been amended to recite a wound dressing material.

Amendment
	Claims 1 and 63 are independent.
comprising a plurality of polymer chains cross-linked to each other using Ca2+ in combination with the other features previously recited.
The limitation of polymer chains cross-linked to each other using Ca2+ is found in Scharp, e.g., 0025: alginate; an ionically crosslinked hydrogel dependent on calcium concentration for its degree of crosslinking. See also Scharp, e.g., example 8 using calcium chloride to crosslink alginate solution (Scharp, e.g., 0307).
The limitation of polymer chains cross-linked to each other using Ca2+ is found in He, e.g., 0046: alginate can form a gel in the presence of divalent cations via ionic crosslinking. Crosslinked can be performed by addition of a divalent metal cation, e.g., calcium. See also He, e.g., example 1, 0156: calcium chloride infused to crosslink alginate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Lab Chip, 14, 2014 in view of Scharp, US 20090004238 A1.
Park teaches hydrogel capsules wherein at least 90% of the capsules comprise a cell and wherein up to 70% of the capsules encapsulate a single cell (Park, pg. 1878, c1-c2, bridging ¶). Park teaches wherein more than 70% of the hydrogel capsules encapsulate single cells (Park, e.g., 1874, c1:¶ 3).Park teaches the diameter of the microdroplets was around 45 micron (Park, e.g., pg. 1874, c2: Microdroplet Generation). The size for the diameter reported in Park appears to be within the range recited in claims 1 and 63. 
Applicable to claim 13, Park teaches wherein the hydrogel is prepared by polymerizing polyethylene glycol diacrylate which comprises polymerizing at least a first and second polymer. 
Regarding the limitation in claims 1 and 63 of alginate hydrogel: Park teaches wherein the hydrogel comprises polyethylene glycol (Park, e.g., 1874, Materials). Park does not expressly teach wherein at least one polymer is alginate.
Alginate and polyethylene glycol were each known and used either alone or in combination as coating polymers for cell encapsulation as evident from the teachings of Scharp. See Scharp, e.g., 0092 teaching alginate/PEG coatings. See Scharp, e.g., 0125 and 0233, teaching encapsulating hydrogel material wherein the hydrogel comprises alginate PEG or combinations thereof. See Scharp, e.g., 0153, wherein the encapsulating material is an alginate microcapsule, conformally coated with another encapsulating material comprising PEG, or a cell may be encapsulated in a biocompatible alginate microcapsule, wherein alginate is coated in PEG or hyaluronic acid. 

Park teaches wherein the capsule has a diameter in the claimed range, e.g., 45 micron, but does not expressly teach wherein the hydrogel encapsulating the cell has a thickness of less than 20 microns (claim 1) or less than 10 micron (claim 63).
Scharp teaches capsules having a diameter of less than 100 micron, e.g., less than 50 micron (Scharp, e.g., 0050). Additionally, Scharp teaches wherein cells or a single cell comprise a conformal coating having a membrane thickness of 1-400 microns, e.g., 10-100 micron (Scharp, e.g., 0156 and 0158). Scharp suggests the membrane thickness may be optimized to arrive at a composition having a volume suitable for injection depending on the particular cell and the utility desired (Scharp, e.g., 0027). For a given manageable administration volume of composition, e.g., 6-12 mL (Scharp, e.g., 0027), the thickness of the coating is inversely related to the number of cells in the composition and higher numbers of cells per volume of composition, i.e., cell density in the composition, is desirable for reducing the number of doses required to achieve a clinical endpoint, e.g., cure (Scharp, e.g., table 4). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In the present case, the thickness of the hydrogel recited in claims 1 and 63, i.e., less than 20 micron and less than 10 micron overlaps with the range for the thickness of the hydrogel suggested in Scharp. 
It would have been obvious before the filing date of the presently claimed invention was made to combine the teachings of Park and Scharp to arrive at the presently claimed subject matter with a reasonable expectation of success. The teachings of Scharp suggest one skilled in the art considered alginate and polyethylene glycol useful together or individually as a hydrogel coating on a cell. Based on the teachings of Scharp it would have been obvious to modify an encapsulating hydrogel as understood from Park to include alginate with a reasonable expectation of success. This is the selection of a known material for the purpose suggested by the prior art to achieve predictable results. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the thickness of the coating in a composition comprising microcapsules having a single cell as understood from Park or Scharp with a reasonable expectation of success. The skilled artisan would have been motivated to minimize the thickness of the encapsulating hydrogel membrane to improve the cell density per volume of the composition with an expectation of improving outcomes and also decrease the volume of composition required for administration. The skilled artisan would have had a reasonable expectation of success because both references teach compositions comprising cells encapsulated in a hydrogel. 
Applicable to claims 3 and 65, Scharp teaches wherein the cell is a stem cell, hematopoietic cell, bone marrow stem cell (Scharp, e.g., 0126). It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the type of cell in the microcapsules with a reasonable expectation of success. This modification may be viewed as the substitution of one cell type for another where each were known and suggested for encapsulation by the prior art. The skilled artisan may have been motivated to select a stem cell to arrive at a composition useful for treating a subject as indicated in Scharp.
Scharp teaches wherein the hydrogel comprises alginate, polyethylene glycol, e.g., alginate/peg mixture, collagen, polylactic acid, polyglycolic acid copolymers thereof, agarose, gelatin, polyvinyl alcohol, and combinations thereof (Scharp, e.g., 0127, 0153, 0162, 0233, example 10).
Scharp teaches wherein the alginate is crosslinked with calcium ions (Scharp, e.g., 0307).
Scharp teaches wherein the hydrogel comprises a first and second polymer, e.g., alginate and polyethylene glycol (Scharp, e.g., 0127, 0308, example 8).
Accordingly, the subject matter of claims 1-3, 63, and 65 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 07/10/2020 have been fully considered but are unpersuasive.
Applicant has argued the claimed composition was produced using a novel microfluidic technique for cell encapsulation, particularly well-suited for encapsulating cells in hydrogel capsules comprising alginate. Applicant has argued the novel microfluidic technique also allow achieving a thin hydrogel layer in the capsules. Applicant has argued the claimed compositions could not have been achieved prior to the invention. Applicant has argued Scharp, e.g., 0025 teaches that the prior to the present invention, the claimed compositions could not be achieved.
This argument is unpersuasive
The presently claimed invention is directed to a product, not a method for producing the product. To the extent that the presently claimed invention was achieved by microfluidic techniques, Park teaches the use of microfluidic techniques to achieve capsules comprising single cells, wherein the capsules have diameters in the claimed range. Consequently, the combined teachings of Park and Scharp appear to have enabled the skilled artisan to arrive at microcapsules similar to those of Park which comprise an alginate hydrogel coating wherein the alginate is crosslinked with Ca2+ before the filing date of the presently claimed invention. Since Scharp teaches the size of the capsules and the thickness of the coating desirably in the claimed ranges in an effort to minimize the ratio of coating volume to cell (Scharp, e.g., 0155-0156) the skilled artisan would have been motivated to use known prior art techniques, including microfluidic techniques as described in Park to minimize the ratio of coating volume to cell. 

Applicant has argued Scharp teaches away from the claimed invention because Scharp describes extensive teachings describing the difficulties in achieving compositions comprising alginate encapsulated cells. Applicant has argued Scharp, e.g., 0027, teaches alginate hydrogel are not well suited for injection because alginate microcapsules with an average diameter of 400-600 micron would need a volume of 50-170 ml. Applicant has argued Scharp teaches preferred encapsulation material comprise acrylated PEG and at least one comonomers, such as 2-acrylamido-2-methyl-1-propane sulfonic acid and/or N-vinyl pyrrolidinone (Scharp, e.g., 0132). Applicant has argued Scharp is not concerned with encapsulating single cells since Scharp is interested in encapsulating cell aggregates such as pancreatic islets.
These arguments are unpersuasive. 
It is acknowledged that Scharp reports problems known regarding pure alginate capsules (Scharp, e.g., 0025 and 0027). However, the invention as claimed is not limited to hydrogels consisting of pure alginate. Rather, the invention as claimed recites a hydrogel comprising at least one polymer wherein the polymer is alginate. This limitation only requires alginate is at least one polymer present in the hydrogel, it does not limit the hydrogel to only pure alginate. Moreover, despite these known problems, Scharp teaches microcapsules for cells comprising hydrogels including alginate (Scharp, e.g., 0092, 0125, and 0233). Accordingly, Scharp is not found to teach away from the invention as claimed.
Scharp teaches hydrogel materials may be alginate, PEG or a combination of the two. See Scharp, e.g., 0127. Scharp suggests alginate may be used for conformal coatings on cells (Scharp, e.g., 0233). Scharp does not teach away from alginate. Scharp was relied upon for the recognition that alginate and PEG were equivalent hydrogel materials for coating cells. 
The presently claimed invention does not exclude additional hydrogel materials, e.g., PEG, from the cell coating. 
With respect to Scharp, ¶ 0127, this paragraph appears to speak more to the size of the alginate microcapsule rather than the presence of alginate because the size of the capsule requires a larger volume for implantation. Scharp, ¶ 0127 does not say alginate capsules are unsuitable for injection. Scharp clearly teaches the capsules may comprise alginate (Scharp, e.g., 0127, 0153, 0233 and example 8). Scharp teaches methods of using encapsulated cells comprising a hydrogel which may be alginate (Scharp, e.g., 0162), wherein the encapsulated cells are injected or implanted (Scharp, e.g., 0163). 
In response to Applicant’s argument that Scharp is not concerned with encapsulating single cells, it is noted that Scharp clearly teaches capsules encapsulating at least one cell, wherein the encapsulating material is an alginate microcapsule (Scharp, e.g., 0153).

Applicant has argued Park is irrelevant to the claimed invention because Park does not teach alginate. 
This argument is unpersuasive.
Park was not the only reference cited in the rejection. Alginate and polyethylene glycol were each known and used either alone or in combination as coating polymers for cell encapsulation as evident from the teachings of Scharp. See Scharp, e.g., 0092 teaching alginate/PEG coatings. See Scharp, e.g., 0125 and 0233, teaching encapsulating hydrogel material wherein the hydrogel comprises alginate PEG or combinations thereof. See Scharp, e.g., 0153, wherein the encapsulating material is an alginate microcapsule, conformally coated with another encapsulating material comprising PEG, or a cell may be encapsulated in a biocompatible alginate microcapsule, wherein alginate is coated in PEG or hyaluronic acid. Accordingly, Park is found to be relevant since, like Scharp and the claimed invention Park teaches encapsulating cells with hydrogels.
In response to Applicant’s argument that Park fails to teach the percent of empty capsules, it is noted that the lack of disclosure of empty capsules suggests one skilled in the art would understand Park teaching each of the capsules contain cells, that is, 100% of the microcapsules comprise a cell.
In response to Applicant’s argument that park does not teach a hydrogel thickness of less than 20 microns, it is noted that Scharp teaches hydrogel membrane (coating) thickness may range from 1-400 micron e.g., 10-100 microns. See Scharp, e.g., 0156 and 0158. The claimed range overlaps with the range suggested in Scharp for the thickness.

Applicant has argued the combined teachings of Park and Scharp fail to provide any guidance to one of ordinary skill in the art as to how to produce the presently claimed compositions, including a composition in which at least 90% of the hydrogel capsules comprise a cell; or at least 70% of the hydrogel capsules comprise a single cell; or in which the hydrogel layer in the capsules is 20 micron or less and wherein the hydrogel comprises a polymer which is alginate. 
This argument is not found persuasive. 
Park teaches compositions including encapsulated single cells, wherein each cell is encapsulated in a hydrogel, wherein the capsule has a diameter in the claimed range which differs from the claimed invention by not teaching alginate or a thickness of less than 10 microns. However, Scharp teaches capsules comprising at least one cell and a hydrogel coating, wherein the hydrogel may include alginate crosslinked with calcium, i.e., Ca2+ ions (Scharp, e.g., Example8) or PEG or a combination thereof (Scharp, e.g., 0127), and wherein the hydrogel of the capsule has a thickness of 1 to 400 microns, preferably 10 to 200 micron and more preferably 10 to 100 micron (Scharp, e.g., 0156). 
Applicant has not provided any objective evidence that a composition having the claimed features could not be produced using the prior art techniques known from the combined teachings of Park and Scharp. Although Scharp recognizes technical issues with minimizing the size of capsules using alginate hydrogel material, these issues are solved by including polyethylene glycol in the hydrogel. 
In response to Applicant’s argument that the present inventors have surprisingly discovered a high-yield microfluidic technique to produce the claimed compositions of encapsulated single cells, it is noted that the presently claimed invention is directed to composition comprising a plurality of hydrogel capsules rather than a process for producing compositions of encapsulated single cells.
In response to Applicant’s argument that the claimed compositions are characterized by unexpected and beneficial properties of small sized capsules that permit intravenous delivery of hydrogel encapsulated cells, it is noted that the size of the capsules claimed, e.g., instant claim 11, is the same as the size reported in Park and Scharp, e.g., microcapsules have an average diameter of less than 400 microns, i.e., less than 50 microns (Scharp, e.g., 0050). The claimed range of between about 10 and 500 micron overlaps significantly with the range suggested in Scharp. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. On this basis intravenous delivery potential of the prior art microcapsules appears to be the same as the invention claims.
In response to Applicant’s argument that as set forth in Example 12 described in paragraphs [0335] through [0336] at pages 80-81 of the present specification, encapsulation of allogeneic donor cells dramatically improved their maintenance (~10 fold) in vivo after i.v. infusion (Figure 25A-B), it is noted that the presently claimed invention is not directed to a method of infusing encapsulated allogeneic donor cells. It is further noted that the claimed composition is not limited to allogeneic donor cells. It is further noted that Scharp teaches cells encapsulated in a hydrogel matrix are capable of being injected (Scharp, e.g., 0223). It is further noted that Example 12 appears to compare the results between encapsulated cells and non-encapsulated cells and is therefore not a comparison with the prior art. It is further noted that Example 12 does not appear to specify any particular thickness. It is additionally noted that Applicant’s arguments do not appear to refer to the invention as claimed, rather the arguments refer to microcapsules as disclosed in Example 12, and Example 12 does not contain a level of detail allowing one skilled in the art to determine which of the claimed features are present therein. There does not appear to be any evidence in Example 12 which is commensurate in scope with any of the claimed embodiments and which supports a finding of unexpected results. Applicant has not explained how, or shown, the proffered results are in fact unexpected or surprising, and commensurate in scope with the claimed invention.  
 In response to Applicant’s argument that the unexpected, improved and desirable properties of the claimed compositions were also demonstrated by the Applicant by altering stiffness of the hydrogel capsules, e.g., as set forth in Example 13 described in paragraphs [0337] through [0338] at pages 82-83 of the present specification, secretion of soluble factors by the compositions of the invention may be modulated by changing the stiffness of the hydrogel capsules, specifically, that MSCs encapsulated in soft hydrogels secrete a greater amount of soluble factors (such as IL-6, MCP-1 or TGF-beta) than MSCs encapsulated in stiff hydrogels while MSCs encapsulated in stiff hydrogels segregate a greater amount of SCF over time: it is noted that the presently claimed invention is not directed to any particular method of using the claimed compositions. It is further noted that no present claim appears to be limited to a particular stiffness. In this regard both claims 75 and 76 recite a stiffness of about 0.1 to about 500 kPa which range encompasses soft (0.3-3 kPa) and stiff (>30 kPa) hydrogels without limiting the claim scope to either. It is further noted that the claimed composition is not limited to human primary bone marrow mesenchymal stem cells. It is further noted that Example 13 does not appear to specify any particular hydrogel thickness. It is additionally noted that Applicant’s arguments do not appear to refer to the invention as claimed, rather the arguments refer to microcapsules as disclosed in Example 13, and Example 13 does not contain a level of detail allowing one skilled in the art to determine which of the claimed features are present therein. There does not appear to be any evidence in Example 13 which is commensurate in scope with any of the claimed embodiments and which supports a finding of unexpected results. Applicant has not explained how, or shown that, the proffered results are in fact unexpected or surprising, and commensurate in scope with the claimed invention.  
See MPEP 716.02(a) Evidence Must Show Unexpected Results. The burden is on Applicant to establish results are unexpected and significant, see MPEP 716.02(b). In addition, objective evidence of unexpected results must be commensurate in scope with the claimed invention, see MPEP 716.02(d).  
Here, Applicant has neither shown evidence of unexpected results, nor established the results proffered are unexpected and significant. Applicant has not explained how any of the results argued are commensurate in scope with the invention as claimed.

Claims 1-3, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over He, US 20140127290, Scharp, US 20090004238. 
He teaches compositions including microencapsulated cells (He, e.g., Abstract, 0007), said microcapsules comprising a cell or cell aggregate, said microcapsules comprising a core and a shell, said microcapsules comprising a cell or cell aggregate in a matrix and encapsulated by a shell, e.g., hydrogel (He, entire document, e.g., 0035 and claims 1-11).  
He teaches wherein the shell comprises a biocompatible hydrogel comprising alginate (He, e.g., claim 4), which meets the limitation of wherein said hydrogel comprises alginate.
The limitation of polymer chains cross-linked to each other using Ca2+ is found in He, e.g., 0046: alginate can form a gel in the presence of divalent cations via ionic crosslinking. Crosslinked can be performed by addition of a divalent metal cation, e.g., calcium. See also He, e.g., example 1, 0156: calcium chloride infused to crosslink alginate. See also He, e.g., 0142 and 0156-0162.
He teaches microcapsules containing one or more cells, i.e., a cell, and a hydrogel shell encapsulating the one or more cells (He, e.g., 0027), the hydrogel encapsulating the cell has a thickness ranging from 10 to 100 microns (He, e.g., claim 9). The microcapsules have an average diameter ranging from about 50 microns to about 1000 microns (He, e.g., claim 8). 
He teaches wherein the microcapsules have an average diameter ranging from about 50 microns to about 1000 microns (He, entire document, e.g., claim 8). The claimed range of between about 10 and 500 micron (claim 63) and 50 microns or less (claim 1) overlap with the range suggested in He. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
He teaches the shell having a thickness ranging from 10 to 100 microns which overlaps with the claimed range of less than 20 microns. See He, e.g., 0067. He teaches the size of the core or the thickness of the shell can be controlled by regulation of fluid flow rates (He, e.g., 0164).
In addition, optimizing the volume of the capsule and the thickness of the hydrogel encapsulating a cell were result effective parameters the skilled artisan would have optimized to achieve a composition having a desired volume and cell density with a reasonable expectation of success. 
For example, Scharp teaches wherein cells or a single cell comprise a conformal coating having a membrane thickness of 1-400 microns, e.g., 10-100 micron (Scharp, e.g., 0156 and 0158). Scharp suggests the membrane thickness may be optimized to arrive at a composition having a volume suitable for injection depending on the particular cell and the utility desired (Scharp, e.g., 0027). For a given manageable administration volume of composition, e.g., 6-12 mL (Scharp, e.g., 0027), the thickness of the coating is inversely related to the number of cells in the composition and higher numbers of cells per volume of composition, i.e., cell density in the composition, is desirable for reducing the number of doses required to achieve a clinical endpoint, e.g., cure (Scharp, e.g., table 4). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In the present case, the thickness of the hydrogel recited in claims 1 and 63 overlaps with the range for the thickness of the hydrogel suggested in Scharp. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions comprising a hydrogel encapsulating a cell as understood from He according to the teachings of Scharp with a reasonable expectation of success. 
The skilled artisan would have been motivated to minimize the thickness of the encapsulating hydrogel membrane to decrease the volume of composition for administration, and increase the cell density per volume of the composition to improve outcomes. The skilled artisan would have had a reasonable expectation of success because both references teach compositions comprising cells encapsulated in a hydrogel. 
He teaches techniques which appear to be effective for separating capsules comprising a cell or cell aggregate from capsules without a cell or cell aggregate (He, e.g., 0099).
He does not expressly teach wherein at least 90% of said hydrogel capsules in said composition comprise a cell. However, He suggests single cells or small cell aggregates can be encapsulated (He, e.g., 0068, core comprising a cell), and He teaches capsules comprising a hydrogel encapsulating cells in the core of each microcapsule with a high viability (>90%). See He, e.g., 0185. 
He teaches techniques which appear to be effective for separating capsules comprising a cell or cell aggregate from capsules without a cell or cell aggregate (He, e.g., 0099). This means He teaches techniques for arriving at a population of microcapsules wherein each of the microcapsules include a cell or cell aggregate, i.e., 100% of the microcapsules in the composition comprise a cell. 
Because He teaches each capsule comprising a cell, and because He teaches each hydrogel capsule comprises a shell encapsulating a cell or cell aggregate, the teachings of He imply compositions wherein each hydrogel capsule comprise at least one cell, i.e., 100% of the capsules have a cell, i.e. a single cell. see He, e.g. claim 1. In this regard, Sharpe teaches wherein the microcapsules encapsulate a single cell, e.g., because a single cell will permit growth of a new cells (Sharpe, e.g., 0317).  The combined teachings of He and Scharp teach microcapsules encapsulating a plurality of cells or a single cell.
Both He and Scharp clearly suggest microcapsules comprising a cell or cell agglomerate are desired, e.g., for regeneration of tissue, and it would have been obvious to arrive at a composition wherein each of the microcapsules in the composition comprise a cell, i.e., 100%.
The skilled artisan would have been motivated to do so to maximize tissue regeneration and cell based therapies utilizing said capsules, i.e., maximizing cell density of the composition and potency of the composition for regeneration. The skilled artisan would have had a reasonable expectation of success because He outlines methods, e.g., microfluidic devices which appear to be capable of loading each capsule with a cell. Moreover, He teaches techniques which appear to be effective for separating capsules comprising a cell or cell aggregate from capsules without a cell or cell aggregate.
Applicable to claim 3, He teaches wherein the cell is an embryonic stem cell, induced pluripotent stem cell, mesenchymal stem cell (He, entire document, e.g., 0058), also included are any stem cells and progenitor cells of the cells disclosed (He, entire document, e.g., 0057). See also He, claims 5-6.
He teaches and exemplifies wherein the hydrogel comprises alginate (He, entire document, e.g., 0142 and 0156-0162 and claims 3-4).
Accordingly, the subject matter of claims 1-3, 63, and 65 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 07/10/2020 have been fully considered but are unpersuasive.
Applicant has argued Scharp teaches away from the claimed invention because Scharp describes extensive teachings describing the difficulties in achieving compositions comprising alginate encapsulated cells. Applicant has argued Scharp, e.g., 0027, teaches alginate hydrogel are not well suited for injection because alginate microcapsules with an average diameter of 400-600 micron would need a volume of 50-170 ml. Applicant has argued Scharp teaches preferred encapsulation material comprise acrylated PEG and at least one comonomers, such as 2-acrylamido-2-methyl-1-propane sulfonic acid and/or N-vinyl pyrrolidinone (Scharp, e.g., 0132). Applicant has argued Scharp is not concerned with encapsulating single cells since Scharp is interested in encapsulating cell aggregates such as pancreatic islets.
These arguments are unpersuasive. 
He clearly teaches wherein the shell, corresponding to a hydrogel encapsulating said cell comprises alginate which is the same as a hydrogel comprising at least one polymer, wherein said polymer is alginate.  
It is acknowledged that Scharp reports problems known regarding pure alginate capsules (Scharp, e.g., 0025 and 0027). However, the invention as claimed is not limited to hydrogels consisting of pure alginate. Rather, the invention as claimed recites a hydrogel comprising at least one polymer wherein the polymer is alginate. This limitation only requires alginate is at least one polymer present in the hydrogel, it does not limit the hydrogel to only pure alginate. Moreover, despite these known problems, Scharp teaches microcapsules for cells comprising hydrogels including alginate (Scharp, e.g., 0092, 0125, and 0233). Accordingly, Scharp is not found to teach away from the invention as claimed.
Scharp teaches hydrogel materials may be alginate, PEG or a combination of the two. See Scharp, e.g., 0127. Scharp suggests alginate may be used for conformal coatings on cells (Scharp, e.g., 0233). Scharp does not teach away from alginate. Scharp was relied upon for the recognition that alginate and PEG were equivalent hydrogel materials for coating cells. 
The presently claimed invention does not exclude additional hydrogel materials, e.g., PEG, from the cell coating. 
With respect to Scharp, ¶ 0127, this paragraph appears to speak more to the size of the alginate microcapsule rather than the presence of alginate because the size of the capsule requires a larger volume for implantation. Scharp, ¶ 0127 does not say alginate capsules are unsuitable for injection. Scharp clearly teaches the capsules may comprise alginate (Scharp, e.g., 0127, 0153, 0233 and example 8). Scharp teaches methods of using encapsulated cells comprising a hydrogel which may be alginate (Scharp, e.g., 0162), wherein the encapsulated cells are injected or implanted (Scharp, e.g., 0163). 
In response to Applicant’s argument that Scharp is not concerned with encapsulating single cells, it is noted that Scharp clearly teaches capsules encapsulating at least one cell, wherein the encapsulating material is an alginate microcapsule (Scharp, e.g., 0153).

Applicant has argued it is not the thickness of the shell in He that corresponds to the thickness of the hydrogel encapsulating a cell in the presently claimed invention. Applicant has argued the thickness of the hydrogel encapsulating the cell in the presently claimed invention corresponds to the thickness of the total hydrogel layer surrounding the cell or group of cells in the microcapsules of He. With reference to He, Figs. 7A and 7B, Applicant has argued the thickness of the total hydrogel layer surrounding the cell or group of cells in He is the sum of the thicknesses of the hydrogel layers of the core and the shell. 
This argument is unpersuasive. 
He clearly teaches wherein the shell, corresponding to a hydrogel encapsulating said cell comprises alginate which is the same as a hydrogel comprising at least one polymer, wherein said polymer is alginate. The microcapsule, which includes cell, matrix and shell has an average diameter ranging from 50 to 1000 microns (He, e.g., claim 8). This range overlaps with the claimed hydrogel capsule diameter The shell has a thickness ranging from 10 to about 1000 microns (He, e.g., claim 9). This overlaps with the presently claimed hydrogel having a thickness of less than about 20 microns. 
With respect to the structure of the claimed microcapsule, the presently claimed invention requires a hydrogel capsule comprising a cell and a hydrogel encapsulating the cell. The presently claimed invention does not state the total hydrogel layer surrounding the cell has a thickness of less than 20 microns. The presently claimed subject matter does not exclude additional hydrogel layers. The presently claimed subject matter does not state the hydrogel encapsulating the cell is directly coated on the cell. The shell in the microcapsules of He is a hydrogel encapsulating the cell having a thickness ranging from about 10 microns to about 100 microns. This range overlaps with the claimed range for the thickness of the hydrogel encapsulating the cell as presently claimed. 
Moreover, it is noted that Scharp teaches hydrogels encapsulating a cell which is in the form of a conformal coating. Conformal coating means the hydrogel coating conforms to the surface of the cell or cell aggregate. This means the prior art teaches hydrogel capsules comprising a matrix (He) or not comprising a matrix (Scharp). Either arrangement would be effective for therapeutic utility as evident from the individual teachings of He or Scharp. 
Applicant has argued the skilled artisan would not have been motivated to combine the teachings of He and Scharp because while He teaches microcapsules comprising a cell encapsulated in an alginate polymer, Scharp teaches away from using alginate for cell encapsulation.
This argument is unpersuasive because Scharp does not teach away from using alginate for cell encapsulation. As discussed previously, Scharp teaches hydrogel materials may be alginate, PEG or a combination of the two. See Scharp, e.g., 0127 and Example 8. Scharp suggests alginate may be used for conformal coatings on cells (Scharp, e.g., 0233). Scharp does not teach away from alginate. 

Applicant has argued one skilled in the art would fail to have reasonable expectation of success in arriving at the claimed invention because He and Scharp, each alone or in combination, fail to provide any guidance to one skilled in the art as to how to produce the presently claimed invention. Applicant has argued He and Scharp fail to provide any guidance to one of ordinary skill in the art as to how to reduce the thickness of a hydrogel encapsulating a cell. 
This argument is unpersuasive because He suggests the thickness of the shell can be controlled by regulation of fluid flow rates in a microfluidic device (He, e.g., 0164). This teaching from He, in combination with the teaching in Scharp that the ratio between the volume of hydrogel and the volume of cell should be minimized to achieve a composition having a reasonable volume for injection suggests that one skilled in the art would have had motivation and a reasonable expectation of success using techniques for microcapsule production form He to achieve the optimization for injection desired by Scharp. 

Applicant has argued the combined teachings of He and Scharp fail to teach or suggest a composition wherein at least 70% of the hydrogel capsules in the composition encapsulate a single cell since both He and Scharp are focused on encapsulating cell aggregates, e.g., stem cell aggregates (He) or islet cell aggregates (Scharp). 
This argument is unpersuasive because He teaches and claims microcapsules comprising a cell or cell aggregate. Since He recites a cell or cell aggregate (He, e.g., claim 1), one skilled in the art understood this contrast in He to mean microcapsules comprising a single cell or a cell aggregate (more than one cell). Consequently, one skilled in the art understood He teaches microcapsules comprising a single cell. Further since He teaches methods for selectively collecting only capsules comprising a cell or a cell aggregate (He, e.g., 0099), one skilled in the art understood the He teaches compositions which include only microcapsules containing a cell or a cell aggregate. Consequently, one skilled in the art understood He teaches compositions comprising microcapsules where each microcapsule includes a cell or a cell aggregate, i.e., 100% of the microcapsules in the composition include at least a single cell. 
In response to Applicant’s argument that He is not concerned with producing composition for therapeutic applications, ergo He fails to teach or suggest any of the above described advantages that may be afforded by a small size of capsules encapsulating single cells: it is noted that He teaches microencapsulated cell produced by the disclosed method may be used for miniaturized 3D culture, cell based drug delivery, cell transplantation tissue regeneration, and assisted reproductive medicine (He, e.g., 0070). He appears to teach compositions for therapeutic applications. Further, He expressly teaches, and claims, microcapsules comprising a cell or cell aggregate (He, e.g., claim 1).
In response to Applicant’s argument that He does not teach how many empty capsules are present in the composition, it is noted one skilled in the art would understand He, e.g., claim 1, to mean all the capsules (100%) comprise a cell which percent is within the claimed range. Said another way, microcapsules which do not comprise cells are not within the scope of compositions containing microcapsules as claimed in He. Based on the desirability of cells encapsulated with a hydrogel presented in He, it would have been obvious to select only microcapsules comprising a cell for utility using techniques known from He, e.g., 0099 wherein He discloses a method for selectively directing capsules containing cells for collection.
In response to Applicant’s argument that the present inventors have surprisingly discovered a high-yield microfluidic technique to produce the claimed compositions of encapsulated single cells, it is noted that the presently claimed invention is directed to composition comprising a plurality of hydrogel capsules rather than a process for producing compositions of encapsulated single cells.
In response to Applicant’s argument that the claimed compositions are characterized by unexpected and beneficial properties of small sized capsules that permit intravenous delivery of hydrogel encapsulated cells, it is noted that the size of the capsules claimed, e.g., instant claim 11, is the same as the size reported in He, e.g., microcapsules have an average diameter ranging from about 50 microns to about 1000 microns (He, entire document, e.g., claim 8). The claimed range of between about 10 and 500 micron overlaps significantly with the range suggested in He. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. On this basis intravenous delivery potential of the prior art microcapsules appears to be the same as the invention claims.
In response to Applicant’s argument that as set forth in Example 12 described in paragraphs [0335] through [0336] at pages 80-81 of the present specification, encapsulation of allogeneic donor cells dramatically improved their maintenance (~10 fold) in vivo after i.v. infusion (Figure 25A-B), it is noted that the presently claimed invention is not directed to a method of infusing encapsulated allogeneic donor cells. It is further noted that the claimed composition is not limited to allogeneic donor cells. It is further noted that He teaches cells encapsulated in a hydrogel matrix are capable of being injected (He, e.g., 0191). It is further noted that Example 12 appears to compare the results between encapsulated cells and non-encapsulated cells and is therefore not a comparison with the prior art. It is further noted that Example 12 does not appear to specify any particular thickness. It is additionally noted that Applicant’s arguments do not appear to refer to the invention as claimed, rather the arguments refer to microcapsules as disclosed in Example 12, and Example 12 does not contain a level of detail allowing one skilled in the art to determine which of the claimed features are present therein. There does not appear to be any evidence in Example 12 which is commensurate in scope with any of the claimed embodiments and which supports a finding of unexpected results. Applicant has not explained how, or shown, the proffered results are in fact unexpected or surprising, and commensurate in scope with the claimed invention.  
 In response to Applicant’s argument that the unexpected, improved and desirable properties of the claimed compositions were also demonstrated by the Applicant by altering stiffness of the hydrogel capsules, e.g., as set forth in Example 13 described in paragraphs [0337] through [0338] at pages 82-83 of the present specification, secretion of soluble factors by the compositions of the invention may be modulated by changing the stiffness of the hydrogel capsules, specifically, that MSCs encapsulated in soft hydrogels secrete a greater amount of soluble factors (such as IL-6, MCP-1 or TGF-beta) than MSCs encapsulated in stiff hydrogels while MSCs encapsulated in stiff hydrogels segregate a greater amount of SCF over time: it is noted that the presently claimed invention is not directed to any particular method of using the claimed compositions. It is further noted that no present claim appears to be limited to a particular stiffness. In this regard both claims 75 and 76 recite a stiffness of about 0.1 to about 500 kPa which range encompasses soft (0.3-3 kPa) and stiff (>30 kPa) hydrogels without limiting the claim scope to either. It is further noted that the claimed composition is not limited to human primary bone marrow mesenchymal stem cells. It is further noted that He teaches the stiffness of the encapsulating hydrogel is a parameter the skilled artisan would have optimized to facilitate differentiation of encapsulated stem cells (He, e.g., 0005). It is further noted that Example 13 does not appear to specify any particular hydrogel thickness. It is additionally noted that Applicant’s arguments do not appear to refer to the invention as claimed, rather the arguments refer to microcapsules as disclosed in Example 13, and Example 13 does not contain a level of detail allowing one skilled in the art to determine which of the claimed features are present therein. There does not appear to be any evidence in Example 13 which is commensurate in scope with any of the claimed embodiments and which supports a finding of unexpected results. Applicant has not explained how, or shown that, the proffered results are in fact unexpected or surprising, and commensurate in scope with the claimed invention.  
See MPEP 716.02(a) Evidence Must Show Unexpected Results. The burden is on Applicant to establish results are unexpected and significant, see MPEP 716.02(b). In addition, objective evidence of unexpected results must be commensurate in scope with the claimed invention, see MPEP 716.02(d).  
Here, Applicant has neither shown evidence of unexpected results, nor established the results proffered are unexpected and significant. Applicant has not explained how any of the results argued are commensurate in scope with the invention as claimed.

Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Lab Chip, 14, 2014 in view of Scharp, US 20090004238 A1 as applied to claims 1-3, 63 and 65, above and further in view of Li, Biomaterials, 32, 2011.
The combined teachings of Park and Scharp teach a composition according to claims 1 and 63 but do not expressly characterize hydrogels having a stiffness in the range of from about 0.1 to about 500 kPa.
This defect is cured by Li.
Li teaches alginate microbeads, similar in composition to those of He, wherein the stiffness may be optimized to facilitate differentiation and wherein the stiffness for neuronal and astrocyte lineages was optimal when alginate stiffness, i.e., the stiffness of the alginate hydrogel was set at about 13 kPa. See Li, e.g., pg. 4492, c1-c2, bridging paragraph.
Li teaches hydrogels having a stiffness in the claimed range to facilitate differentiation.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions comprising hydrogel microcapsules and a cell as understood from Park and Scharp, by optimizing the stiffness of the hydrogel shell of the microcapsule depending on the desired stem cell lineage to arrive at a hydrogel stiffness of 13 kPa with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to optimize stiffness for neuronal and/or astrocyte differentiation. The skilled artisan would have had a reasonable expectation of success because Li teaches techniques suitable for modifying and optimizing the stiffness of hydrogels similar in composition to those employed in Park and Scharp e.g., alginate. This modification may be viewed as the use of known techniques to improve similar hydrogel microcapsules in the same way. 
Accordingly, the subject matter of claims 75-76 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 11/04/2019 have been fully considered but are unpersuasive.
Applicant’s arguments regarding the combined teachings of Park and Scharp are addressed above and reiterated here.
Applicant has further argued that Li fails to cure the deficiencies in the combined teachings of Park and Scharp with respect to claims 1 and 63.
This argument is unpersuasive. 
Li was cited for teaching the technique of optimizing stiffness hydrogel encapsulating materials similar to those understood from Park and Scharp to facilitate differentiation. Li teaches hydrogel stiffness in the claimed range. 

Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over He, US 20140127290, Scharp, US 20090004238, as applied to claims 1, 3, 63, and 65 above, and further in view of Li, Biomaterials, 32, 2011.
The teachings of He and Scharp are discussed above and applied here. 
He teaches the stiffness of the hydrogel is a parameter the skilled artisan could have optimized to facilitate differentiation in, e.g., encapsulated stem cells. See He, e.g., ¶ 0005.
The combined teachings of He and Scharp do not expressly characterize hydrogels having a stiffness in the range of from about 0.1 to about 500 kPa.
This defect is cured by Li.
Li teaches alginate microbeads, similar in composition to those of He, wherein the stiffness may be optimized to facilitate differentiation and wherein the stiffness for neuronal and astrocyte lineages was optimal when alginate stiffness, i.e., the stiffness of the alginate hydrogel was set at about 13 kPa. See Li, e.g., pg. 4492, c1-c2, bridging paragraph.
Li teaches hydrogels having a stiffness in the claimed range to obtain the desired benefit suggested in He, i.e., stiffness optimized to facilitate differentiation.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions comprising hydrogel microcapsules and a cell as understood from He and Sharp by optimizing the stiffness of the hydrogel shell of the microcapsule depending on the desired stem cell lineage to arrive at a hydrogel stiffness of 13 kPa with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to optimize stiffness for neuronal and/or astrocyte differentiation. The skilled artisan would have had a reasonable expectation of success because Li teaches techniques suitable for modifying and optimizing the stiffness of hydrogels similar in composition to those employed in He and Scharp, e.g., alginate. This modification may be viewed as the use of known techniques to improve similar hydrogel microcapsules in the same way. 
Accordingly, the subject matter of claims 75-76 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Response to Arguments
Applicant's arguments filed 07/10/2020 have been fully considered but are unpersuasive.
Applicant’s arguments regarding the combined teachings of He and Scharp are addressed above and reiterated here.
Applicant has further argued that Li fails to cure the deficiencies in the combined teachings of He and Scharp with respect to claims 1 and 63.
This argument is unpersuasive. 
Li was cited for teaching the technique of optimizing stiffness hydrogel encapsulating materials similar to those understood from He and Scharp to facilitate differentiation. Li teaches hydrogel stiffness in the claimed range. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CRAIGO/Examiner, Art Unit 1615